Exhibit 10.1

CHEROKEE INTERNATIONAL CORPORATION

2004 OMNIBUS STOCK INCENTIVE PLAN

Section 1.              General Purpose of Plan; Definitions.

The name of this plan is the Cherokee International Corporation 2004 Omnibus
Stock Incentive Plan (the “Plan”).  The Plan was adopted by the Board (defined
below) on February 16, 2004, subject to the approval of the stockholders of the
Company (defined below), and was amended with the consent of the stockholders of
the Company on July 17, 2007.  The purpose of the Plan is to enable the Company
to attract and retain highly qualified personnel who will contribute to the
Company’s success and to provide incentives to Participants (defined below) that
are linked directly to increases in stockholder value and will therefore inure
to the benefit of all stockholders of the Company.

For purposes of the Plan, the following terms shall be defined as set forth
below:

(a)           “Administrator” means the Board, or if and to the extent the Board
does not administer the Plan, the Committee in accordance with Section 2 below.

(b)           “Board” means the Board of Directors of the Company.

(c)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time, or any successor thereto.

(d)           “Committee” means any committee the Board may appoint to
administer the Plan.  To the extent necessary and desirable, the Committee shall
be composed entirely of individuals who meet the qualifications referred to in
Section 162(m) of the Code and Rule 16b-3 under the Exchange Act.  If at any
time or to any extent the Board shall not administer the Plan, then the
functions of the Board specified in the Plan shall be exercised by the
Committee.

(e)           “Company” means Cherokee International Corporation, a Delaware
corporation (or any successor corporation).

(f)            “Deferred Stock” means the right to receive Stock at the end of a
specified deferral period granted pursuant to Section 7 below.

(g)           “Disability” means the inability of a Participant to perform the
essential functions of his or her position with the Company or any Parent or
Subsidiary by reason of a physical or mental disability or infirmity, as
determined by the Board in its sole discretion, (i) for a continuous period of
more than ninety (90) days, or (ii) for one hundred twenty (120) days in any
consecutive twelve (12) month period.  The date of such Disability shall be the
ninety-first consecutive day or the one hundred twenty-first day in any
consecutive twelve (12) month period, as the case may be.


--------------------------------------------------------------------------------


(h)           “Eligible Recipient” means an officer, director, employee,
consultant or advisor of the Company or of any Parent or Subsidiary.

(i)            “Employee Director” means any director of the Company who is also
an employee of the Company or of any Parent or Subsidiary.

(j)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.

(k)           “Fair Market Value” means, as of any given date, with respect to
any awards granted hereunder, (A) the closing sale price of a share of Stock on
such date on the principal securities exchange on which the Company’s equity
securities are listed or traded, or (B) in the absence of an established market
for the Stock, the fair market value of a share of Stock as otherwise determined
by the Administrator in the good faith exercise of its discretion. 
Notwithstanding anything to the contrary contained herein, for purposes of the
grant of Initial Options (as defined in Section 5(h)) to Non-Employee Directors
on the Effective Date (as defined in Section 11), the fair market value of the
Shares shall be the initial price to the public as set forth in the final
prospectus included within the Registration Statement.

(l)            “Incentive Stock Option” means any Stock Option intended to be
and designated as an “incentive stock option” within the meaning of Section 422
of the Code.

(m)          “Non-Employee Director” means a director of the Company who is not
an employee of the Company or of any Parent or Subsidiary.

(n)           “Non-Qualified Stock Option” means any Stock Option that is not an
Incentive Stock Option, including any Stock Option that provides (as of the time
such Stock Option is granted) that it will not be treated as an Incentive Stock
Option.

(o)           “Parent” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, if each of the
corporations in the chain (other than the Company) owns stock possessing 50% or
more of the combined voting power of all classes of stock in one of the other
corporations in the chain.

(p)           “Participant” means (i) any Eligible Recipient selected by the
Administrator, pursuant to the Administrator’s authority in Section 2 below, to
receive grants of Stock Options, Stock Appreciation Rights, awards of Restricted
Stock, Deferred Stock, or Performance Shares or any combination of the
foregoing, or (ii) any Non-Employee Director who is eligible to receive grants
of Stock Options pursuant to Section 5(h) below.

(q)           “Performance Shares” means shares of Stock that are subject to
restrictions based upon the attainment of specified performance objectives
granted pursuant to Section 7 below.

2


--------------------------------------------------------------------------------


(r)            “Registration Statement” means the registration statement on Form
S-1 filed with the Securities and Exchange Commission for the initial
underwritten public offering of the Company’s Stock.

(s)           “Restricted Stock” means shares of Stock subject to certain
restrictions granted pursuant to Section 7 below.

(t)            “Stock” means the common stock, par value $0.001 per share, of
the Company.

(u)           “Stock Appreciation Right” means the right pursuant to an award
granted under Section 6 below to receive an amount equal to the excess, if any,
of (A) the Fair Market Value, as of the date such Stock Appreciation Right or
portion thereof is surrendered, of the shares of Stock covered by such right or
such portion thereof, over (B) the aggregate exercise price of such right or
such portion thereof.

(v)           “Stock Option” means an option to purchase shares of Stock granted
pursuant to Section 5 below.

(w)          “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations (other than the last corporation) in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.

Section 2.              Administration.

The Plan shall be administered in accordance with the requirements of Section
162(m) of the Code (but only to the extent necessary and desirable to maintain
qualification of awards under the Plan under Section 162(m) of the Code) and, to
the extent applicable, Rule 16b-3 under the Exchange Act (“Rule 16b-3”), by the
Board or, at the Board’s sole discretion,  by the Committee, which shall be
appointed by the Board, and which shall serve at the pleasure of the Board. 
Notwithstanding the foregoing, the full Board, acting by a majority of its
members in office, shall conduct the general administration of the Plan with
respect to awards granted to Non-Employee Directors.

Pursuant to the terms of the Plan, the Administrator shall have the power and
authority to grant to Eligible Recipients pursuant to the terms of the Plan: 
(a) Stock Options, (b) Stock Appreciation Rights, (c) awards of Restricted
Stock, Deferred Stock or Performance Shares or (d) any combination of the
foregoing; provided, however, that automatic, nondiscretionary grants of Stock
Options shall be made to Non-Employee Directors pursuant to and in accordance
with the terms of Section 5(h) below.  Except as otherwise provided in Section
5(h) below, the Administrator shall have the authority:

(a)           to select those Eligible Recipients who shall be Participants;

3


--------------------------------------------------------------------------------


(b)           to determine whether and to what extent Stock Options, Stock
Appreciation Rights, awards of Restricted Stock, Deferred Stock or Performance
Shares or a combination of any of the foregoing, are to be granted hereunder to
Participants;

(c)           to determine the number of shares of Stock to be covered by each
award granted hereunder;

(d)           to determine the terms and conditions, not inconsistent with the
terms of the Plan, of each award granted hereunder (including, but not limited
to, (x) the restrictions applicable to awards of Restricted Stock or Deferred
Stock and the conditions under which restrictions applicable to such awards of
Restricted Stock or Deferred Stock shall lapse, and (y) the performance goals
and periods applicable to awards of Performance Shares);

(e)           to determine the terms and conditions, not inconsistent with the
terms of the Plan, which shall govern all written instruments evidencing Stock
Options, Stock Appreciation Rights, awards of Restricted Stock, Deferred Stock
or Performance Shares or any combination of the foregoing granted hereunder; and

(f)            to reduce the option price of any Stock Option to the then
current Fair Market Value if the Fair Market Value of the Stock covered by such
Stock Option has declined since the date such Stock Option was granted.

The Administrator shall have the authority, in its sole discretion, to adopt,
alter and repeal such administrative rules, guidelines and practices governing
the Plan as it shall from time to time deem advisable; to interpret the terms
and provisions of the Plan and any award issued under the Plan (and any
agreements relating thereto); and to otherwise supervise the administration of
the Plan.

All decisions made by the Administrator pursuant to the provisions of the Plan
shall be final, conclusive and binding on all persons, including the Company and
the Participants.

Section 3.              Stock Subject to Plan.

The total number of shares of Stock reserved and available for issuance under
the Plan shall be 1,800,000 shares, plus an annual increase to be added on the
first day of the Company’s fiscal year (beginning 2005) equal to the lesser of
(i) 450,000 shares or (ii) two percent (2%) of the number of outstanding shares
on the last day of the immediately preceding fiscal year.  Such shares may
consist, in whole or in part, of authorized and unissued shares or treasury
shares.  The aggregate number of shares of Stock as to which Stock Options,
Stock Appreciation Rights, and awards of Restricted Stock, Deferred Stock and
Performance Shares may be granted to any Participant during any calendar year
may not, subject to adjustment as provided in this Section 3, exceed 500,000
shares of Stock reserved for the purposes of the Plan.

Consistent with the provisions of Section 162(m) of the Code, as from time to
time applicable, to the extent that (i) a Stock Option expires or is otherwise

4


--------------------------------------------------------------------------------


terminated without being exercised, or (ii) any shares of Stock subject to any
award of Restricted Stock, Deferred Stock or Performance Shares granted
hereunder are forfeited, such shares of Stock shall again be available for
issuance in connection with future awards granted under the Plan.  If any shares
of Stock have been pledged as collateral for indebtedness incurred by a
Participant in connection with the exercise of a Stock Option and such shares of
Stock are returned to the Company in satisfaction of such indebtedness, such
shares of Stock shall again be available for issuance in connection with future
awards granted under the Plan.

In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend or other change in corporate structure affecting the Stock, an
equitable substitution or proportionate adjustment shall be made in (i) the
aggregate number of shares of Stock reserved for issuance under the Plan and the
maximum number of shares of Stock that may be granted to any Participant in any
calendar year, (ii) the kind, number and option price of shares of Stock subject
to outstanding Stock Options and Stock Appreciation Rights granted under the
Plan, and (iii) the kind, number and purchase price of shares of Stock subject
to outstanding awards of Restricted Stock, Deferred Stock and Performance Shares
granted under the Plan, in each case as may be determined by the Administrator,
in its sole discretion.  Such other substitutions or adjustments shall be made
as may be determined by the Administrator, in its sole discretion.  An adjusted
option price shall also be used to determine the amount payable by the Company
upon the exercise of any Stock Appreciation Right related to any Stock Option. 
In connection with any event described in this paragraph, the Administrator may
provide, in its sole discretion, for the cancellation of any outstanding awards
and payment in cash or other property therefor.

Section 4.              Eligibility.

Eligible Recipients shall be eligible to be granted Stock Options, Stock
Appreciation Rights, awards of Restricted Stock, Deferred Stock or Performance
Shares or any combination of the foregoing hereunder.  The Participants under
the Plan shall be selected from time to time by the Administrator, in its sole
discretion, from among the Eligible Recipients, and the Administrator shall
determine, in its sole discretion, the number of shares of Stock covered by each
such award.

Section 5.              Stock Options.

Stock Options may be granted alone or in addition to other awards granted under
the Plan.  Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time to time approve, and the provisions of Stock Option
awards need not be the same with respect to each Participant.  Participants who
are granted Stock Options shall enter into a subscription and/or award agreement
with the Company, in such form as the Administrator shall determine, which
agreement shall set forth, among other things, the option price of the Stock
Option, the term of the Stock Option and provisions regarding exercisability of
the Stock Option granted thereunder.

5


--------------------------------------------------------------------------------


The Stock Options granted under the Plan may be of two types: (i) Incentive
Stock Options and (ii) Non-Qualified Stock Options.

The Administrator shall have the authority to grant to any officer or employee
of the Company or of any Parent or Subsidiary (including directors who are also
officers of the Company) Incentive Stock Options, Non-Qualified Stock Options,
or both types of Stock Options (in each case with or without Stock Appreciation
Rights).  Directors who are not also officers or employees of the Company or of
any Parent or Subsidiary, consultants or advisors to the Company or to any
Parent or Subsidiary may only be granted Non-Qualified Stock Options (with or
without Stock Appreciation Rights).  To the extent that any Stock Option does
not qualify as an Incentive Stock Option, it shall constitute a separate
Non-Qualified Stock Option.  More than one Stock Option may be granted to the
same Participant and be outstanding concurrently hereunder.

Stock Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Administrator shall deem
desirable:

(a)           Option Price.  The option price per share of Stock purchasable
under a Stock Option shall be determined by the Administrator in its sole
discretion at the time of grant but shall not, (i) in the case of Incentive
Stock Options, be less than 100% of the Fair Market Value of the Stock on such
date, (ii) in the case of Non-Qualified Stock Options intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, be less than 100% of the Fair Market Value of the Stock on such date and
(iii) in any event, be less than the par value (if any) of the Stock.  If a
Participant owns or is deemed to own (by reason of the attribution rules
applicable under Section 424(d) of the Code) more than 10% of the combined
voting power of all classes of stock of the Company or of any Parent or
Subsidiary and an Incentive Stock Option is granted to such Participant, the
option price of such Incentive Stock Option (to the extent required at the time
of grant by the Code) shall be no less than 110% of the Fair Market Value of the
Stock on the date such Incentive Stock Option is granted.

(b)           Option Term.  The term of each Stock Option shall be fixed by the
Administrator, but no Stock Option shall be exercisable more than ten years
after the date such Stock Option is granted; provided, however, that if an
employee owns or is deemed to own (by reason of the attribution rules of Section
424(d) of the Code) more than 10% of the combined voting power of all classes of
stock of the Company or of any Parent or Subsidiary and an Incentive Stock
Option is granted to such employee, the term of such Incentive Stock Option (to
the extent required by the Code at the time of grant) shall be no more than five
years from the date of grant.

(c)           Exercisability.  Stock Options shall be exercisable at such time
or times and subject to such terms and conditions as shall be determined by the
Administrator at or after the time of grant.  The Administrator may provide at
the time of grant, in its sole discretion, that any Stock Option shall be
exercisable only in

6


--------------------------------------------------------------------------------


installments, and the Administrator may waive such installment exercise
provisions at any time, in whole or in part, based on such factors as the
Administrator may determine, in its sole discretion, including but not limited
to in connection with any “change in control” of the Company (as defined in the
agreement evidencing such Stock Option).

(d)           Method of Exercise.  Subject to paragraph (c) of this Section 5,
Stock Options may be exercised in whole or in part at any time during the option
period, by giving written notice of exercise to the Company specifying the
number of shares of Stock to be purchased, accompanied by payment in full of the
purchase price in cash or its equivalent, as determined by the Administrator. 
As determined by the Administrator, in its sole discretion, payment in whole or
in part may also be made (i) by means of any cashless exercise procedure
approved by the Administrator, (ii) in the form of unrestricted Stock already
owned by the Participant which, (x) in the case of unrestricted Stock acquired
upon exercise of an option, have been owned by the Participant for more than six
months on the date of surrender, and (y) has a Fair Market Value on the date of
surrender equal to the aggregate option price of the Stock as to which such
Stock Option shall be exercised and the minimum statutory withholding taxes with
respect thereto, (iii) in the case of the exercise of a Non-Qualified Stock
Option, in the form of Restricted Stock or Performance Shares subject to an
award hereunder (based, in each case, on the Fair Market Value of the Stock on
the date the Stock Option is exercised); provided, however, that in the case of
an Incentive Stock Option, the right to make payment in the form of already
owned shares of Stock may be authorized only at the time of grant, (iv) any
other form of consideration approved by the Administrator and permitted by
applicable law or (v) any combination of the foregoing.  If payment of the
option price of a Non-Qualified Stock Option is made in whole or in part in the
form of Restricted Stock or Performance Shares, the shares of Stock received
upon the exercise of such Stock Option shall be restricted in accordance with
the original terms of the Restricted Stock award or Performance Shares award in
question, except that the Administrator may direct that such restrictions shall
apply only to that number of shares of Stock equal to the number of shares
surrendered upon the exercise of such Stock Option.  A Participant shall
generally have the rights to dividends and any other rights of a stockholder
with respect to the Stock subject to the Stock Option only after the Participant
has given written notice of exercise, has paid in full for such shares, and, if
requested, has given the representation described in paragraph (b) of Section 10
below. Notwithstanding the foregoing, no Participant who is a member of the
Board or an “executive officer” of the Company within the meaning of Section
13(d) of the Exchange Act shall be permitted to pay the exercise of a Stock
Option using any method which would violate Section 13(k) of the Exchange Act.

Notwithstanding anything to the contrary contained herein, a Stock Option may
not be exercised for a fraction of a share of Stock.

The Administrator may require the surrender of all or a portion of any Stock
Option granted under the Plan as a condition precedent to the grant of a new
Stock Option.  Subject to the provisions of the Plan, such new Stock Option
shall be exercisable at the price, during such period and on such other terms
and conditions as are specified by the Administrator at the time the new Stock
Option is granted.  Consistent with the

7


--------------------------------------------------------------------------------


provisions of Section 162(m), to the extent applicable, upon their surrender,
Stock Options shall be canceled and the shares of Stock previously subject to
such canceled Stock Options shall again be available for future grants of Stock
Options and other awards hereunder.

(e)           Non-Transferability of Options.  Except by will or under the laws
of descent and distribution, the Participant shall not be permitted to sell,
transfer, pledge or assign any Stock Option, and all Stock Options shall be
exercisable, during the Participant’s lifetime, only by the Participant.

(f)            Termination of Employment or Service.  If a Participant’s
employment with or service as a director, consultant or advisor to the Company
or to any Parent or Subsidiary terminates by reason of his or her death,
Disability or for any other reason, the Stock Option may thereafter be exercised
to the extent provided in the agreement evidencing such Stock Option, or as
otherwise determined by the Administrator.

(g)           Annual Limit on Incentive Stock Options.  To the extent that the
aggregate Fair Market Value (determined as of the date the Incentive Stock
Option is granted) of shares of Stock with respect to which Incentive Stock
Options granted to a Participant under this Plan and all other option plans of
the Company or of any Parent or Subsidiary become exercisable for the first time
by the Participant during any calendar year exceeds $100,000 (as determined in
accordance with Section 422(d) of the Code), the portion of such Incentive Stock
Options in excess of $100,000 shall be treated as Non-Qualified Stock Options.

(h)           Automatic Grants of Stock Options to Non-Employee Directors. The
Company shall grant Non-Qualified Stock Options to Non-Employee Directors
pursuant to this subsection (h), which grants shall be automatic and
nondiscretionary and otherwise subject to the terms and conditions set forth in
this subsection (h) and the terms of the Plan (“Automatic Non-Employee Director
Options”).  Each Non-Employee Director shall be automatically granted a
Non-Qualified Stock Option to purchase 10,000 shares of Stock (an “Initial
Option”) upon the later of (i) the Effective Date or (ii) the date the
Non-Employee Director first joins the Board, and thereafter shall be
automatically granted a Non-Qualified Stock Option to purchase 10,000 shares of
Stock (the “Annual Options”) on the date immediately following the Company’s
annual meeting of stockholders (beginning 2005); provided, however, that he or
she is then a director of the Company and, provided, further, that as of such
date, such director shall have served on the Board for at least the preceding
six (6) months.

The term of each Automatic Non-Employee Director Option shall be ten (10) years,
and the option price per share of Stock purchasable under an Automatic
Non-Employee Director Option shall be no less than 100% of the Fair Market Value
of the Stock on the date of grant.  Each Automatic Non-Employee Director Option
shall vest in four equal annual installments commencing on the anniversary of
the date of grant.

8


--------------------------------------------------------------------------------


In the event that the number of shares of Stock available for grant under the
Plan is not sufficient to accommodate the Automatic Non-Employee Director
Options, then the remaining shares of Stock available for Automatic Non-Employee
Director Options shall be granted to Non-Employee Directors on a pro-rata
basis.  No further grants shall be made until such time, if any, as additional
shares of Stock become available for grant under the Plan through action of the
Board and/or the stockholders of the Company to increase the number of shares of
Stock that may be issued under the Plan or through cancellation or expiration of
awards previously granted hereunder.

Section 6.              Stock Appreciation Rights.

Stock Appreciation Rights may be granted either alone (“Free Standing Rights”)
or in conjunction with all or part of any Stock Option granted under the Plan
(“Related Rights”).  In the case of a Non-Qualified Stock Option, Related Rights
may be granted either at or after the time of the grant of such Stock Option. 
In the case of an Incentive Stock Option, Related Rights may be granted only at
the time of the grant of the Incentive Stock Option.  The Administrator shall
determine the Eligible Recipients to whom, and the time or times at which,
grants of Stock Appreciation Rights shall be made; the number of shares of Stock
to be awarded, the exercise price, and all other conditions of Stock
Appreciation Rights.  Notwithstanding the foregoing, no Related Right may be
granted for more shares than are subject to the Stock Option to which it
relates.  The provisions of Stock Appreciation Rights need not be the same with
respect to each Participant.

Stock Appreciation Rights granted under the Plan shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable:

(a)           Awards. The prospective recipient of a Stock Appreciation Right
shall not have any rights with respect to such award, unless and until such
recipient has executed an agreement evidencing the award (a “Stock Appreciation
Right Agreement”) and delivered a fully executed copy thereof to the Company,
within a period of sixty days (or such other period as the Administrator may
specify) after the award date.  Participants who are granted Stock Appreciation
Rights shall have no rights as stockholders of the Company with respect to the
grant or exercise of such rights.

(b)           Exercisability.

(i)            Stock Appreciation Rights that are Free Standing Rights (“Free
Standing Stock Appreciation Rights”) shall be exercisable at such time or times
and subject to such terms and conditions as shall be determined by the
Administrator at or after grant; provided, however, that no Free Standing Stock
Appreciation Right shall be exercisable during the first six months of its term,
except that this additional limitation shall not apply in the event of a
Participant’s death or Disability prior to the expiration of such six-month
period.

9


--------------------------------------------------------------------------------


(ii)           Stock Appreciation Rights that are Related Rights (“Related Stock
Appreciation Rights”) shall be exercisable only at such time or times and to the
extent that the Stock Options to which they relate shall be exercisable in
accordance with the provisions of Section 5 above and this Section 6 of the
Plan; provided, however, that a Related Stock Appreciation Right granted in
connection with an Incentive Stock Option shall be exercisable only if and when
the Fair Market Value of the Stock subject to the Incentive Stock Option exceeds
the option price of such Stock Option; provided, further, that no Related Stock
Appreciation Right shall be exercisable during the first six months of its term,
except that this additional limitation shall not apply in the event of a
Participant’s death or Disability prior to the expiration of such six-month
period.

(c)           Payment Upon Exercise.

(i)            Upon the exercise of a Free Standing Stock Appreciation Right,
the Participant shall be entitled to receive up to, but not more than, an amount
in cash or that number of shares of Stock (or any combination of cash and shares
of Stock) equal in value to the excess of the Fair Market Value of one share of
Stock as of the date of exercise over the price per share specified in the Free
Standing Stock Appreciation Right (which price shall be no less than 100% of the
Fair Market Value of the Stock on the date of grant) multiplied by the number of
shares of Stock in respect of which the Free Standing Stock Appreciation Right
is being exercised, with the Administrator having the right to determine the
form of payment.

(ii)           A Related Right may be exercised by a Participant by surrendering
the applicable portion of the related Stock Option.  Upon such exercise and
surrender, the Participant shall be entitled to receive up to, but not more
than, an amount in cash or that number of shares of Stock (or any combination of
cash and shares of Stock) equal in value to the excess of the Fair Market Value
of one share of Stock as of the date of exercise over the option price per share
specified in the related Stock Option multiplied by the number of shares of
Stock in respect of which the Related Stock Appreciation Right is being
exercised, with the Administrator having the right to determine the form of
payment.  Stock Options which have been so surrendered, in whole or in part,
shall no longer be exercisable to the extent the Related Rights have been so
exercised.

(d)           Non-Transferability.

(i)            Free Standing Stock Appreciation Rights shall be transferable
only when and to the extent that a Stock Option would be transferable under
Section 5 of the Plan.

(ii)           Related Stock Appreciation Rights shall be transferable only when
and to the extent that the underlying Stock Option would be transferable under
Section 5 of the Plan.

10


--------------------------------------------------------------------------------


(e)           Termination of Employment or Service.

(i)            In the event of the termination of employment or service of a
Participant who has been granted one or more Free Standing Stock Appreciation
Rights, such rights shall be exercisable at such time or times and subject to
such terms and conditions as shall be determined by the Administrator at or
after grant.

(ii)           In the event of the termination of employment or service of a
Participant who has been granted one or more Related Stock Appreciation Rights,
such rights shall be exercisable at such time or times and subject to such terms
and conditions as set forth in the related Stock Options.

(f)            Term.

(i)            The term of each Free Standing Stock Appreciation Right shall be
fixed by the Administrator, but no Free Standing Stock Appreciation Right shall
be exercisable more than ten years after the date such right is granted.

(ii)           The term of each Related Stock Appreciation Right shall be the
term of the Stock Option to which it relates, but no Related Stock Appreciation
Right shall be exercisable more than ten years after the date such right is
granted.

Section 7.              Restricted Stock, Deferred Stock and Performance Shares.

Awards of Restricted Stock, Deferred Stock or Performance Shares may be issued
either alone or in addition to other awards granted under the Plan.  The
Administrator shall determine the Eligible Recipients to whom, and the time or
times at which, awards of Restricted Stock, Deferred Stock or Performance Shares
shall be made; the number of shares to be awarded; the price, if any, to be paid
by the Participant for the acquisition of Restricted Stock, Deferred Stock or
Performance Shares; the Restricted Period (as defined in paragraph (b) of this
Section 7) applicable to awards of Restricted Stock or Deferred Stock; the
performance objectives applicable to awards of Deferred Stock or Performance
Shares; and all other conditions of the awards of Restricted Stock, Deferred
Stock and Performance Shares.  Subject to the requirements of Section 162(m) of
the Code, as applicable, the Administrator may also condition the grant of the
award of Restricted Stock, Deferred Stock or Performance Shares upon the
exercise of Stock Options, or upon such other criteria as the Administrator may
determine, in its sole discretion.  The provisions of the awards of Restricted
Stock, Deferred Stock or Performance Shares need not be the same with respect to
each Participant.

(a)           Awards and Certificates.  The prospective recipient of awards of
 Restricted Stock, Deferred Stock or Performance Shares shall not have any
rights with respect to any such award, unless and until such recipient has
executed an agreement evidencing the award (a “Restricted Stock Award
Agreement,” “Deferred Stock Award Agreement” or “Performance Shares Award
Agreement,” as appropriate) and delivered a fully executed copy thereof to the
Company, within a period of sixty days (or such other period as the
Administrator may specify) after the award date.  Except as otherwise provided
below in this Section 7(b), (i) each Participant who is granted an award of
Restricted Stock or Performance Shares shall be issued a stock certificate in
respect of

11


--------------------------------------------------------------------------------


such shares of Restricted Stock or Performance Shares; and (ii) such certificate
shall be registered in the name of the Participant, and shall bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to any such award.

The Company may require that the stock certificates evidencing Restricted Stock
or Performance Shares granted hereunder be held in the custody of the Company
until the restrictions thereon shall have lapsed, and that, as a condition of
any award of Restricted Stock or Performance Shares, the Participant shall have
delivered a stock power, endorsed in blank, relating to the Stock covered by
such award.

With respect to awards of Deferred Stock, at the expiration of the Restricted
Period, stock certificates in respect of such shares of Deferred Stock shall be
delivered to the Participant, or his legal representative, in a number equal to
the number of shares of Stock covered by the Deferred Stock award.

(b)           Restrictions and Conditions.  The awards of Restricted Stock,
Deferred Stock and Performance Shares granted pursuant to this Section 7 shall
be subject to the following restrictions and conditions:

(i)            Subject to the provisions of the Plan and the Restricted Stock
Award Agreement, Deferred Stock Award Agreement or Performance Shares Award
Agreement, as appropriate, governing any such award, during such period as may
be set by the Administrator commencing on the date of grant (the “Restricted
Period”), the Participant shall not be permitted to sell, transfer, pledge or
assign shares of Restricted Stock, Deferred Stock or Performance Shares awarded
under the Plan; provided, however, that the Administrator may, in its sole
discretion, provide for the lapse of such restrictions in installments and may
accelerate or waive such restrictions in whole or in part based on such factors
and such circumstances as the Administrator may determine, in its sole
discretion, including, but not limited to, the attainment of certain performance
related goals, the Participant’s termination of employment or service as a
director, consultant or advisor to the Company or any Parent or Subsidiary, the
Participant’s death or Disability or the occurrence of a “change in control” as
defined in the Restricted Stock Award Agreement, Deferred Stock Award Agreement
or Performance Shares Award Agreement, as appropriate, evidencing such award.

(ii)           Except as provided in paragraph (b)(i) of this Section 7, the
Participant shall generally have the rights of a stockholder of the Company with
respect to Restricted Stock or Performance Shares during the Restricted Period. 
The Participant shall generally not have the rights of a stockholder with
respect to Stock subject to awards of Deferred Stock during the Restricted
Period; provided, however, that dividends declared during the Restricted Period
with respect to the number of shares of Stock covered by Deferred Stock shall be
paid to the Participant.  Certificates for shares of unrestricted Stock shall be
delivered to the Participant promptly after, and only after, the Restricted
Period shall expire without forfeiture in respect of such awards of  Restricted
Stock, Deferred Stock or Performance Shares except as the Administrator, in its
sole discretion, shall otherwise determine.

12


--------------------------------------------------------------------------------


(iii)          The rights of Participants granted awards of  Restricted Stock,
Deferred Stock or Performance Shares upon termination of employment or service
as a director, consultant or advisor to the Company or to any Parent or
Subsidiary terminates for any reason during the Restricted Period shall be set
forth in the Restricted Stock Award Agreement, Deferred Stock Award Agreement or
Performance Shares Award Agreement, as appropriate, governing such awards.

Section 8.              Amendment and Termination.

The Board may amend, alter or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made that would impair the rights of a
Participant under any award theretofore granted without such Participant’s
consent, or that, without the approval of the stockholders (as described below),
would:

(a)           except as provided in Section 3 of the Plan, increase the total
number of shares of Stock reserved for issuance under the Plan;

(b)           change the class of officers, directors, employees, consultants
and advisors eligible to participate in the Plan; or

(c)           extend the maximum option period under paragraph (b) of Section 5
of the Plan.

Notwithstanding the foregoing, stockholder approval under this Section 8 shall
only be required at such time and under such circumstances as stockholder
approval would be required under Sections 162(m) and 422 of the Code, stock
exchange rules or other applicable law or regulation with respect to any
material amendment to an employee benefit plan of the Company.

The Administrator may amend the terms of any award theretofore granted,
prospectively or retroactively, but, subject to Section 3 of Plan, no such
amendment shall impair the rights of any Participant without his or her consent.

Section 9.              Unfunded Status of Plan.

The Plan is intended to constitute an “unfunded” plan for incentive
compensation.  With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.

Section 10.            General Provisions.

(a)           Shares of Stock shall not be issued pursuant to the exercise of
any award granted hereunder unless the exercise of such award and the issuance
and delivery of such shares of Stock pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act of
1933, as amended, the Exchange Act and the requirements of any stock exchange
upon which the Stock may then be listed, and

13


--------------------------------------------------------------------------------


shall be further subject to the approval of counsel for the Company with respect
to such compliance.

(b)           The Administrator may require each person acquiring shares of
Stock hereunder to represent to and agree with the Company in writing that such
person is acquiring the shares of Stock without a view to distribution thereof. 
The certificates for such shares of Stock may include any legend which the
Administrator deems appropriate to reflect any restrictions on transfer.

All certificates for shares of Stock delivered under the Plan shall be subject
to such stop-transfer orders and other restrictions as the Administrator may
deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Stock is
then listed, and any applicable Federal or state securities law, and the
Administrator may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions.

(c)           Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval, if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.  The adoption of the
Plan shall not confer upon any Eligible Recipient any right to continued
employment or service with the Company or any Parent or Subsidiary, as the case
may be, nor shall it interfere in any way with the right of the Company or any
Parent or Subsidiary to terminate the employment or service of any of its
Eligible Recipients at any time.

(d)           Each Participant shall, no later than the date as of which the
value of an award first becomes includible in the gross income of the
Participant for Federal income tax purposes, pay to the Company, or make
arrangements satisfactory to the Administrator regarding payment of, any
Federal, state, or local taxes of any kind required by law to be withheld with
respect to such award.  The obligations of the Company under the Plan shall be
conditional on the making of such payments or arrangements, and the Company
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to the Participant.

(e)           No member of the Board or the Administrator, nor any officer or
employee of the Company acting on behalf of the Board or the Administrator,
shall be personally liable for any action, determination, or interpretation
taken or made in good faith with respect to the Plan, and all members of the
Board or the Administrator and each and any officer or employee of the Company
acting on their behalf shall, to the extent permitted by law, be fully
indemnified and protected by the Company in respect of any such action,
determination or interpretation.

14


--------------------------------------------------------------------------------


Section 11.            Stockholder Approval; Effective Date of Plan.

(a)           The grant of any award hereunder shall be contingent upon
stockholder approval of the Plan being obtained within 12 months before or after
the date the Board adopts the Plan.

(b)           Subject to the approval of the Plan by the stockholders of the
Company within twelve (12) months before or after the date the Plan is adopted
by the Board, the Plan shall be effective as of the first trading day on or
after the date on which the Securities and Exchange Commission declares the
Company’s Registration Statement effective (the “Effective Date”).

Section 12.            Term of Plan.

No Stock Option, Stock Appreciation Right, or awards of Restricted Stock,
Deferred Stock or Performance Shares shall be granted pursuant to the Plan on or
after the tenth anniversary of the Effective Date, but awards theretofore
granted may extend beyond that date.

15


--------------------------------------------------------------------------------